Citation Nr: 1036754	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  03-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The Veteran testified at a hearing before the Board in 
September 2006.  

The Board denied the Veteran's claim in June 2008, and the 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims.  In July 2009, the Veteran's attorney and the 
VA's General Counsel filed a joint motion to vacate the Board's 
decision and remand the case with the Court, and the Court 
granted the motion.  The Board remanded the Veteran's claim for 
additional development in December 2009.

The Board notes that the Appeals Management Center was ordered to 
associate a June 2008 rating decision with the claims file.  The 
June 2008 rating decision granted service connection for a left 
knee disability and assigned a 20 percent disability rating.  The 
Veteran has indicated that the most recent supplemental statement 
of the case dated in June 2010 does not reference the June 2008 
rating decision or reflect that his combined disability rating is 
60 percent.  However, the June 2008 rating decision has been 
associated with the claims file and a July 2010 supplemental 
statement of the case reflected the June 2008 rating decision and 
noted that the Veteran's combined disability rating was 60 
percent.  Furthermore, the Veteran has been issued four 
supplemental statements of the case subsequent to the June 2008 
rating decision being associated with the claims file.


FINDINGS OF FACT

1.  Prior to October 17, 2007, service connection was in effect 
for posttraumatic osteoarthritis of the right ankle, rated 20 
percent; degenerative disc disease of the lumbosacral spine rated 
20 percent; and radiculopathy of the left lower extremity rated 
10 percent.  Effective October 17, 2007, service connection was 
granted for left knee medical meniscus tear, chondromalacia, and 
osteoarthritis rated 20 percent.  The Veteran had a combined 20 
percent rating from August 24, 2001; a combined 50 percent rating 
from April 14, 2003; and a combined 60 percent rating from 
October 17, 2007.

2.  The Veteran is not shown to be unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 
4.18, 4.19, 4.25 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2004; a rating decision 
in November 2004; a statement of the case in December 2005; and 
supplemental statements of the case in December 2007, April 2010, 
and June 2010.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, evidence 
considered, pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the July 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of gainful 
employment.  If there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits based 
on individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2009).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §4.16(b) (2009).  
The Board does not have the authority to assign an extraschedular 
total disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but it may not be given to his age or to any 
impairment caused by nonservice-connected disabilities.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 
4.19 (2009).

Prior to October 17, 2007, service connection was in effect for 
posttraumatic osteoarthritis of the right ankle, rated 20 
percent; degenerative disc disease of the lumbosacral spine rated 
20 percent; and radiculopathy of the left lower extremity rated 
10 percent.  Effective October 17, 2007, service connection was 
granted for left knee medical meniscus tear, chondromalacia, and 
osteoarthritis rated 20 percent.  The Veteran had a combined 20 
percent rating from August 24, 2001; a combined 50 percent rating 
from April 14, 2003; and a combined 60 percent rating from 
October 17, 2007.

The Veteran's service-connected disabilities may be considered as 
a single disability because they stem from the same etiology.  
38 C.F.R. § 4.16(a)(2).  Therefore, the Veteran has the 
equivalent of a single service-connected disability rated 60 
percent and meets the percentage rating standards for TDIU.  38 
C.F.R. § 4.16(a) (2009).  The Board must now consider whether the 
evidence shows that the Veteran's service-connected disabilities 
render him unemployable.  

The Veteran testified that he was last employed as a truck driver 
in 2002.  He indicated that he is unable to maintain full-time 
employment due to his service-connected back and right ankle 
disabilities.  He reported that he took a lot of time off of work 
due to his back and he indicated that the medication he used to 
treat his back rendered him unable to drive or handle machinery.  

An April 2002 statement from D. Scuccimarra, M.D., shows that the 
Veteran had a painful ankle, a painful low back, and 
radiculopathy and was totally disabled from his usual occupation.  
Dr. Scuccimarra also submitted statements dated in October 2008 
and April 2010.  Dr. Scuccimarra indicated that the Veteran was 
being treated for pain management for chronic low back pain 
secondary to degenerative disc disease, chronic painful [right] 
ankle post multiple reconstructive surgeries, and chronic left 
knee pain.  Dr. Scuccimarra concluded that the Veteran was 
totally and permanently disabled in chronic pain.  In the October 
2008 statement Dr. Scuccimarra indicated that the Veteran was 
totally and permanently disabled from any form of employment.  

VA outpatient treatment reports associated with the claims file 
include several pertinent entries.  A June 2002 entry shows that 
the Veteran's treating physician at indicated that the Veteran's 
service-connected ankle and lumbar spine disability rendered him 
totally disabled with no prospect of returning to work.  In 
October 2008, the Veteran was noted to have worsening low back 
and left knee pain.  The examiner indicated that the Veteran was 
chronically disabled due to his pain issues and low back pain 
which precluded him from performing a job which required manual 
labor.  In September 2009, the Veteran was noted to have several 
chronic musculoskeletal problems including left rotator cuff 
tendinopathy, right foot pain,  low back pain, and a left knee 
meniscal tear and chondromalacia which left him disabled and 
unable to work.  In May 2010, the Veteran's treating physician 
noted that the Veteran was unable to provide for his own care and 
could not find employment due to his debility and chronic pain 
secondary to his service-related injuries.  

At a May 2007 VA examination the Veteran was diagnosed with 
ligamentous disruption and chronic instability of the right ankle 
and lumbosacral spine disease.  The examiner opined that the 
Veteran's significant lumbosacral spine disease and limited 
mobility of the right ankle resulted in significant functional 
impairment that would preclude heavy lifting, repetitive 
stooping, bending, pushing, and pulling.   The examiner 
acknowledged the June 2002 VA outpatient entry and Dr. 
Scuccimarra who endorsed the unemployability of the Veteran.  The 
examiner concluded that considering the types of employment the 
Veteran historically performed, it was as likely as not that his 
present medical condition would preclude such activities in the 
future.  

The May 2007 VA examiner provided an addendum opinion in 
September 2007.  The examiner noted the previous opinion that the 
Veteran's service-connected disabilities rendered him unable to 
perform heavy lifting, repetitive stooping, bending, pushing, and 
pulling.  Additionally, the examiner noted that walking greater 
than a quarter of a mile, standing more than thirty minutes, or 
sitting more than an hour without opportunity to move about would 
be counter-indicated.  The examiner concluded that the Veteran 
would be capable of employment in a position that required 
minimal lifting, bending, and stooping and was basically 
sedentary and allowed for some freedom of movement.  The examiner 
noted that the types of jobs the Veteran could perform included 
clerical work, bench work, telephone customer service or 
solicitation, and teaching.  

At a March 2010 VA examination the examiner noted that the 
Veteran's usual occupation was a truck driver and indicated that 
the Veteran was unable to work as a truck driver because of his 
low back pain and right foot and left knee conditions.  The 
examiner noted the Veteran was able to sit for only fifteen 
minutes.  The Veteran reported that he was able to drive and 
perform his activities of daily living.  

Later in March 2010 the same VA examiner reviewed the claims file 
and indicated that it was at least as likely as not that the 
Veteran was unable to secure or follow substantially gainful 
employment as a truck driver.  However, the examiner concluded 
that the Veteran was able to perform sedentary which included 
sitting for fifteen to twenty minutes.  The examiner noted that 
the Veteran could do [telephone] solicitation or sedentary work 
which required no weight bearing, lifting, pushing, or pulling.

In this case, the Board finds that the greater weight of the 
probative evidence is against finding that the Veteran is unable 
to secure and follow a substantially gainful occupation by reason 
of his service-connected disabilities.  The Veteran indicated 
that he was unable to work as a truck driver due to his service-
connected lumbar spine and right ankle disabilities and several 
physicians, both VA and private, have concluded that the Veteran 
was disabled and unable to work as a truck driver.  However, 
while Dr. Scuccimarra noted in the October 2008 statement that 
the Veteran was totally and permanently disabled from any form of 
employment, both the September 2007 and May 2010 VA examiners 
specifically opined that the Veteran was capable of performing 
sedentary work such as clerical work, bench work, telephone 
customer service or solicitation, and teaching.  None of the 
other entries include remarks upon the Veteran's ability to 
perform work other than truck driving.  Additionally, while 
several VA examiner's acknowledged the Veteran's service-
connected disabilities and concluded that they rendered him 
incapable of maintaining employment as a truck driver, the 
September 2007 VA examiner specifically indicated that the 
Veteran was capable of working in a position that required 
minimal lifting, bending, and stooping and was basically 
sedentary and allowed for some freedom of movement.  That 
examiner also noted that the types of jobs the Veteran could 
perform and the May 2010 VA examiner concurred with those 
findings.  Consequently, the Board finds that the preponderance 
of the evidence supports a finding that the Veteran is not unable 
to secure and follow a substantially gainful occupation by reason 
of his service-connected disabilities because multiple examiners 
have indicated that the Veteran is capable of sedentary work.  

The Board does not want to minimize the nature and extent of the 
Veteran's overall disability picture.  The Veteran has a combined 
evaluation of 60 percent which contemplates significant 
impairment in earning capacity.  38 C.F.R. § 4.1(2009).  
Notwithstanding that high degree of disability, and his inability 
to continue in the occupation of truck driver, the Veteran has 
not been shown to be unemployable by reason of his service-
connected disabilities.  The evidence shows that he would be 
capable of sedentary work.  In essence, the preponderance of the 
evidence does not support the contention that his service-
connected disabilities are of such severity so as to preclude his 
participation in any form of substantially gainful employment.  
Therefore, the claim must be denied.  38 C.F.R. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.   



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




07Department of Veterans Affairs


